              Case 17-21240-LMI      Doc 88    Filed 05/21/21      Page 1 of 2




                       UNITED STATES BANKRUTPCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                               www.flsb.uscourts.gov

In re:                                        Case No. 17-21240-LMI
      Mario Godefoy
      Giselda Duran Martinez
           Debtor(s).                         Chapter 13
_________________________/

                     MOTION TO MODIFY CHAPTER 13 PLAN

         COME NOW, the Debtors, by and through the undersigned counsel and files this

Motion to Modify Chapter 13 Plan and as grounds states as follows:

         1.     On September 1, 2017 the instant case was filed.

         2.     On December 20, 2017 Debtor’s Second Amended Chapter 13 plan was

                confirmed.

         3.     In Debtor’s confirmed plan, the debtor is paying Nationstar Mortgage /

                DBA Mr. Cooper [POC#4-1].

         4.     Creditor filed a notice of mortgage payment change, wherein the regular

                payment of the Debtor’s mortgage has changed.

         5.     Debtor desires to modify the plan in order to provide for the new payment.

         6.     Furthermore, on April 26, 2021, the Trustee issued a Notice of

                Delinquency.

         7.     The Debtor has been unable to become current in the required time frame.

         8.     The Debtor desires to Modify the plan in order to become current with the

                Chapter 13 plan.

         WHEREFORE, undersigned counsel prays that this Honorable Court enter an

Order Granting and Approving Debtor’s FOURTH Modified Plan.
            Case 17-21240-LMI        Doc 88     Filed 05/21/21      Page 2 of 2




        I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court as set forth in Local Rule 910(A).

                             CERTIFICATE OF SERVICE

                I HEREBY CERTIFY, that a true and correct copy of the foregoing was

sent via ecf to Nancy K. Neidich, Trustee and U.S. Mail on May 21, 2021: to all parties

on the service list.

                                       Respectfully Submitted:

                                       ROBERT SANCHEZ, P.A.
                                       Attorney for Debtors
                                       355 W 49th Street
                                       Hialeah, FL 33012
                                       Tel. 305-687-8008

                                       By:/s/ Robert Sanchez_____________
                                         Robert Sanchez, Esq., FBN#0442161
